Citation Nr: 0429002	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-01 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from  July 1982 to February 1990.

This appeal arose from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(the RO) which denied the veteran's claim of entitlement to 
migraine headaches.

In his December 2002 substantive appeal (VA Form 9) the 
veteran requested a personal hearing before a Veterans Law 
Judge (VLJ) in Washington, D.C.  A hearing was duly scheduled 
to be conducted before the undersigned VLJ on February 2, 
2004.  In January 2004, the veteran requested that the 
hearing be rescheduled.  The undersigned granted the 
veteran's motion, and the hearing was rescheduled for March 
8, 2004.  The veteran then requested that the hearing be 
rescheduled at the Detroit RO, purportedly because he was 
afraid to fly.  On March 12, 2004, the Board remanded the 
case for that purpose.  A hearing was then scheduled at the 
RO for May 27, 2004.  The veteran failed to report for the 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he was unable to appear and he has 
since made no request for another hearing. Accordingly, the 
Board will proceed to a decision on this appeal as if the 
hearing request had been withdrawn.  See 38 C.F.R. § 
20.704(d) (2003).
      
As explained in the REMAND section of this decision, the 
Board believes that the veteran has timely disagreed with a 
February 2002 RO decision which denied his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as schizophrenia, chronic 
undifferentiated type.  That issue is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.




FINDING OF FACT

The veteran does not currently have medically diagnosed 
migraine headaches.


CONCLUSION OF LAW

Migraine headaches were not incurred in or aggravated by the 
veteran's service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
claimed migraine headaches.  

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. 
See, in general, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 
(2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

The VCAA eliminated the former statutory requirement that 
claims be well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 
1991). The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim. As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

In February 2002, the veteran filed a claim of entitlement to 
service connection for migraine headaches.  On April 15, 
2002, the RO sent the veteran a VCAA letter which 
specifically informed him of the evidence the RO needed to 
grant the claim.  The letter further informed the veteran 
what information or evidence the veteran was to provide, and 
what information and evidence the RO would obtain for him.  
See the April 15, 2002 letter from the RO to the veteran, 
page 1.  The RO then provided the veteran with a specific, 
detailed listing of the information which was required of 
him.  The veteran was specifically informed that he was to 
"Tell us about any additional information or evidence you 
want us to try and get for you."  The RO also informed the 
veteran that VA would try to obtain such things as medical 
records, employment records, or records from other federal 
agencies.  

The Board finds that the April 15, 2002 VCAA letter amply and 
correctly informed the veteran of what was required of him 
and what VA would do to assist him, in conformity with 
38 U.S.C.A. § 5103 and Quartuccio.

The April 15, 2002 VCAA letter correctly informed the veteran 
that he had one year from the date  of the letter to respond.  
The fact that the veteran's claim was reviewed by the RO in 
July 2002, prior to the expiration of the one-year period, 
does not render the RO's notice invalid or inadequate.  The 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to be 
codified at 38 U.S.C. § ____], made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in 38 U.S.C.A. § 5103 shall be construed to prohibit 
VA from making a decision on a claim before the expiration of 
the one-year period referred to in that subsection.

One final comment regarding notice is in order. A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2002, prior to the initial adjudication of 
this claim (by rating decision in July 2002). 

Duty to assist

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source. The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

In this case, the veteran's service medical records have been 
obtained, as have VA treatment records.  A VA history and 
physical examination (during which the veteran denied 
headaches) was done in September 2001.    

In April 2002, the veteran asked that VA obtain Social 
Security records which "will show that I had some problems 
in my work efficiency."  The veteran did not indicate that 
these Social Security records in any way referred to migraine 
headaches.  Although the Board is aware that Social Security 
records which are pertinent to a claim must be obtained, see 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), in this case 
there is no indication that such records would be relevant to 
the issue on appeal.  See Brock v. Brown, 10 Vet. App. 155, 
161-2 (1997) [VA is not obligated to obtain records which are 
not pertinent to the issue on appeal.]

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran has been 
accorded the opportunity to present evidence and argument.  
As has been explained in detail in the Introduction, the 
veteran was scheduled for hearings on three separate 
occasions, but he has canceled or failed to report for all 
hearings.

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating the claim.  Accordingly, the 
Board will move on to a decision on the merits of the claim.



Relevant law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Factual background

Service medical records

In November 1984, two years after his initial enlistment, the 
veteran complained of a lump on the side of his head which 
had been present for fourteen years, as well as persistent 
headaches for seven years  The assessment was old keloid, 
scalp.  A scar on the left side of the head was identified on 
reenlistment examination in April 1986.  In an accompanying 
report of medical history, the veteran responded "yes" to 
the question concerning frequent or severe headaches.   The 
examiner's comment was "cephalgia, age 14".   

In January 1990, the veteran complained of a lump on the left 
side of his head, which was non-tender.  He did not complain 
of headaches.  The lump was removed the next day.  The 
veteran's separation physical examination the next week 
included a normal assessment of the neurological system.  A 
recent surgical scar on the side of the head was noted.  



Post service medical records

There are no medical records for over a decade after the 
veteran left military service in February 1990.

The veteran initially sought VA medical treatment on an 
outpatient basis in July 2001 due to psychiatric problems.  
In September 2001 he was admitted to a private hospital, and 
then transferred to a VA facility after a suicide attempt 
(overdose of Prozac).  During a September 2001 History and 
Physical Exam,  the veteran "denies headaches".  
Neurological evaluation was normal.  The diagnosis was 
schizophrenia.  During a psychosocial assessment, the veteran 
mentioned a "knot" on his head which was removed during 
military service.  The veteran did not mention headaches, 
either before, during or after military service.  The veteran 
was hospitalized for approximately two weeks.  He did not 
mention headaches during the hospitalization.  The only 
diagnosis was schizophrenia, chronic undifferentiated type.

On February 19, 2002, the veteran sought VA medical treatment 
because of headaches.  He was provided with ibuprofen and 
Tylenol as needed.  

On February 27, 2002, the veteran filed a claim of 
entitlement to service connection for headaches.  Attached 
was the February 19, 2002 VA outpatient treatment report 
referred to in the preceding paragraph.  This appeal 
followed.  The veteran has not furnished any other medical 
treatment records since that time.
 
 Analysis 

The veteran seeks service connection for migraine headaches.  
In his December 2002 substantive appeal, he stated that while 
in service he had headaches and depression and "I am still 
to this day suffering from headaches and depression."
[As is noted in the Introduction above and in the Remand 
below, service connection was denied by the RO for a 
psychiatric disability, schizophrenia, in a February 2002 
rating decision.  Further action is to be taken as to that 
issue.]

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to the first Hickson element, there is not of 
record any diagnosis of migraine headaches, or for that 
matter any other chronic headache disorder.  
Moreover, there is of record a VA History and Physical Exam 
dated in September 2001 during which the veteran specifically 
denied headaches.  The only record of any medical treatment 
for headaches was in February 2002, just days before the 
veteran filed his claim for VA benefits.  The only treatment 
rendered was ibuprofen and Tylenol as needed.  The assessment 
was headaches; no chronic disability was identified.
    
The only support for the veteran's claim for service 
connection for migraine headaches emanates from the veteran 
himself.  However, it is now well-established that laypersons 
without medical training, such as the veteran, are not 
competent to comment on medical matters such as diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The Board does not necessarily doubt that the veteran 
experiences headaches.  This, however, is not the same as 
having a chronic headache disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted].

In short, in the absence of a diagnosed chronic headache 
disorder, no current disability exists, and the veteran's 
claim fails on that basis.

The Board will briefly address the two remaining elements.  
With respect to Hickson element (2), migraine headaches were 
not complained of or diagnosed during the veteran's military 
service; Hickson element (2) has therefore not been 
satisfied.  In the absence of elements (1) and (2), medical 
nexus is a logical impossibility, and indeed there is no 
competent medical nexus opinion of record.   
As has been discussed above, to the extent that the veteran 
contends that he has migraine headaches which are related to 
his military service, his opinion is entitled to no weight of 
probative value.  Element (3) also is not satisfied.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for migraine headaches.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for headaches is denied.


REMAND

In September 2001, the veteran filed a claim of entitlement 
to service connection for a psychiatric disability, diagnosed 
as schizophrenia, chronic undifferentiated type.  His claim 
was denied in a February 2002 RO rating decision.  The 
veteran did not file any document which was specifically 
denominated as a notice of disagreement (NOD).  However, in 
his December 2002 substantive appeal (VA Form 9) as to the 
headache issue, he clearly indicated that he had experienced 
"depression" in service and that he was currently 
experiencing "depression".  

The Board believes that the December 2002 substantive appeal 
in fact constitutes a timely NOD as to the RO's February 2002 
denial of service connection for schizophrenia.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302 
(2003).   See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
[VA must liberally construe all documents filed by a claimant 
in order to determine, or even to infer, what claims have 
been filed].  The veteran clearly indicated that he believed 
that he had psychiatric problems in service which continue to 
the present time.  The only logical conclusion which may be 
drawn is that he disagreed with the RO's February 2002 denial 
of his claim of entitlement to service connection for a 
psychiatric disability.  
 
The record does not reflect that a statement of the case 
(SOC) has been issued by the RO with respect to that issue, 
or that the veteran has indicated a desire to terminate his 
appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to the Veterans Benefits Administration 
(VBA) so that a SOC may be issued.

This issue is accordingly remanded to the Veterans Benefits 
Administration (VBA) for the following action:

		VBA should issue a SOC pertaining to the issue of 
entitlement to service connection for a psychiatric 
disability, 
and in connection therewith provide the veteran 
with 
appropriate notice of his appellate rights.

The purpose of the remand is to satisfy due process 
requirements.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes). In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board. See M21-1, Part IV, paras. 8.43 and 38.02.

The Board intimates no opinion, either factual or legal, as 
to the ultimate conclusion warranted as to this issue.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



